Citation Nr: 1422361	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an aortic aneurysm.

2.  Entitlement to a date prior to July 17, 2012 for the grant of service-connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 2005 to August 2006, with service in Afghanistan, for which he was awarded the Army Commendation Medal and the Combat Infantryman Badge.  He had subsequent service with the Army National Guard, including verified periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs.  This case was previously before the Board in August 2013, when it was remanded for clarification and additional development.  

The issue of entitlement to a date prior to July 17, 2012 for the grant of service connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Because the March 2013 award of service connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root represents a full grant of the benefit sought on appeal with respect to the Veteran's claim of service connection for an aortic aneurysm, there remains no case or controversy with respect to that claim. 






CONCLUSION OF LAW

The appeal seeking service connection for an aortic aneurysm must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless. 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The Veteran originally filed a claim of service connection for aortic aneurysm in December 2008.  Service connection was denied and the Veteran perfected an appeal to the Board.  

While the appeal was pending, the Veteran underwent Line of Duty, Medical Review Board, and Physical Evaluation Board (PEB) investigations.  It was determined that the Veteran was discharged from service due to his disabilities, including valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root (as well as posttraumatic stress disorder and major depressive disorder).  These disabilities were determined to be the result of a Line of Duty injury during a period of active duty for training (ACDUTRA).  

As a result of the PEB, the Veteran filed a VA/DOD Joint Disability Evaluation Board Claim for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root.  This claim was developed separately from the previously filed claim for aortic aneurysm.  

In March 2013, a rating decision granted service connection for including valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root.  

The aortic aneurysm disability previously claimed was contemplated and included by the determination of the March 2013 rating decision.  

The Board notes that confusion exists as to whether service connection for an aortic aneurysm was established, because the March 2013 and January 2014 rating decisions state that service connection is established for Disability Evaluation System purposes only, and for purposes of establishing VA benefits, a decision is deferred.  However, the March 2013 rating decision code sheet attached to the rating decision noted that the Veteran was service connected for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root, Gulf War incurred.  A combined evaluation for compensation included the assigned 60 percent rating for this claim.  Additionally, a review of the March 2013 VETSNET Compensation and Pension Award shows the Veteran received compensation at the 90 percent disabled rate.   

Therefore, as the rating decision code sheet is controlling, there is no dispute - the Veteran is shown to have established service connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root.  

As such, with regard to the claim filed in December 2008 and subsequent appeal perfected in August 2011, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for an aortic aneurysm must be dismissed.


ORDER

The appeal regarding the issue of service connection for an aortic aneurysm is dismissed as moot.  


REMAND

In February 2014, correspondence from the Veteran's representative was received challenging the assigned effective date of the award of service connection for aortic aneurysm (as combined with valvular heart disease as discussed above).  The Veteran seeks an effective date of either May 8, 2012 (the date the Line of Duty determination was made), or December 4, 2008 (the date the original claim of service connection for aortic aneurysm was received).  The Board accepts this correspondence as a notice of disagreement (NOD) to the March 2013 rating decision which granted service connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root and assigned an effective date of July 17, 2012.  As such, a statement of the case (SOC) has not been issued addressing the earlier effective date claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC addressing the matter of entitlement to a date prior to July 17, 2012 for the grant of service connection for valvular heart disease with bicuspid aortic insufficiency, aortic aneurysm of both the ascending and descending thoracic aorta, and aortic aneurysm of the aortic root.  The Veteran, and his representative, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


